Citation Nr: 0600318	
Decision Date: 01/06/06    Archive Date: 01/19/06	

DOCKET NO.  04-22 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for the 
residuals of a colectomy with resection of the ileum and 
cecum, and an ileo-ascending colostomy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from June 1963 to 
September 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which granted the veteran an increased 
evaluation from 0 to 10 percent for his service-connected 
residuals of surgery to the bowel during service.  The 
veteran testified before the undersigned at a hearing 
conducted at the RO in September 2005.  The case is now ready 
for appellate review.



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issue on appeal has been requested or 
obtained.

2.  The residuals of the veteran's colectomy with resection 
of the ileum and cecum and associated ileo-ascending 
colostomy during service include constant slight or 
occasional moderate fecal leakage, with moderate frequent 
episodes of bowel disturbance and abdominal distress, and 
moderate overall symptoms from resection of a portion of the 
large intestine, but there is not competent evidence of 
occasional involuntary bowel movements necessitating the 
wearing of pads or diapers nor are there documented severe 
residuals of irritable colon syndrome including severe 
diarrhea or alternating diarrhea and constipation nor is 
there evidence of anemia or inability to gain weight.




CONCLUSION OF LAW

The criteria for an increased evaluation from 10 to 20 
percent for overall moderate symptoms of a resection of the 
portion of the large intestine, but no higher, have been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.20, 4.113, 4.114, 
Diagnostic Codes 7319, 7328, 7329, 7332 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulations:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate claims, and to make reasonable 
efforts to assist claimants in obtaining such evidence.

The veteran was provided formal VCAA notice in June 2003, 
prior to the issuance of the adverse rating decision which is 
now on appeal from October 2003.  This notification informed 
the veteran of the evidence necessary to substantiate his 
claim, the evidence he was responsible to submit, the 
evidence VA would collect on his behalf, and advised he 
submit any relevant evidence in his possession.  During the 
pendency of this appeal, the RO collected all records of the 
veteran's treatment at various VA facilities.  Records of the 
veteran's award of Social Security benefits were collected 
for review.  The veteran did not report any private medical 
treatment.  The veteran was provided a VA examination which 
is adequate for rating purposes.  The veteran availed himself 
of the opportunity of submitting lay statements in his 
behalf, and he testified in his behalf before the undersigned 
at a hearing at the RO in September 2005.  The veteran was 
provided the regulatory implementation of VCAA, and the laws 
and regulations governing his claim for an increased 
evaluation, and the reasons and bases for denying an 
evaluation in excess of 10 percent in a statement of the case 
issued by the RO in April 2004.  The Board finds that VCAA is 
satisfied in this appeal.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Schedule for Rating Disabilities (Schedule) will be used 
for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the Schedule 
represent the average impairment in earning capacity in civil 
occupations resulting from those disabilities, as far as can 
be determined.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Any 
reasonable doubt regarding the degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more nearly approximates the criteria required for 
that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  The basis of disability evaluations is the 
ability of the body as a whole, or of a system or organ of 
the body, to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.

There are diseases of the digestive system, particularly 
within the abdomen, which while differing in the sight of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbance in nutrition.  Consequently, certain 
coexisting diseases in this area do not lend themselves to 
distinct and separate disability evaluations without 
violating the fundamental principal relating to pyramiding as 
outlined at 38 C.F.R. § 4.14.  38 C.F.R. § 4.113.

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture.  38 C.F.R. § 4.114.

Irritable colon syndrome (spastic colitis, mucous colitis, 
etc.), which is mild with disturbance of bowel function with 
occasional episodes of abdominal distress warrants a 
noncompensable evaluation.  Irritable colon syndrome which is 
moderate with frequent episodes of bowel disturbance with 
abdominal distress warrants a 10 percent evaluation.  
Irritable colon syndrome which is severe with diarrhea, or 
alternating diarrhea and constipation with more or less 
constant abdominal distress warrants a 30 percent evaluation.  
38 C.F.R. § 4.114, Diagnostic Code 7319.

Resection of the small intestine which is symptomatic with 
diarrhea, anemia, and inability to gain weight warrants a 20 
percent evaluation.  With definite interference with 
absorption and nutrition, manifested by impairment of health 
objectively supported by examination findings including 
definite weight loss warrants a 40 percent evaluation.  
38 C.F.R. § 4.114, Diagnostic Code 7328.

Resection of the large intestine with slight symptoms 
warrants a 10 percent evaluation, with moderate symptoms 
warrants a 20 percent evaluation, and with severe symptoms, 
objectively supported by examination findings warrants a 
40 percent evaluation.  38 C.F.R. § 4.114, Diagnostic Code 
7329.  

Impairment of sphincter control of the rectum and anus 
resulting in constant slight or occasional moderate leakage 
warrants a 10 percent evaluation.  With occasional 
involuntary bowel movements necessitating the wearing of pads 
warrants a 30 percent evaluation.  38 C.F.R. § 4.114, 
Diagnostic Code 7332.

Analysis:  During service in 1964, the veteran was admitted 
for an appendectomy which was apparently performed without 
adverse incident.  Several days later, the veteran began 
reporting intermittent abdominal cramping.  The evening 
before a subsequent admission, he developed a severe, 
periumbilical crampy pain without radiation associated with 
nausea and vomiting.  X-ray studies revealed a pattern 
consistent with small bowel obstruction.  This obstruction 
was felt secondary to regional enteritis (ileitis).  
Additional X-ray studies revealed dilation of small bowel 
loops.  Attempts at resolving the obstruction without surgery 
were unsuccessful and the veteran was transferred to an 
operating room for a laparotomy where he was found to have a 
large mass at the level of the distal ileum involving the 
cecum.  The bowel loops were densely coherent to one another 
with fiber connective tissue and inasmuch as the loops could 
not be separated and the obstruction remained, both the 
distal ileum and cecum were resected (cut out) and an ileo-
ascending colostomy performed.  The veteran had some 
postoperative fever and other symptoms treated with 
antibiotics and, following a high protein diet with 
supplement of multivitamins, he rapidly gained weight and was 
fully ambulatory and asymptomatic.  He became afebrile on the 
11th postoperative day and remained so until discharged.  At 
discharge, he had a good oral intake, bowel movements passing 
three times per day, and had not been noted to have diarrhea 
since surgery.  He was discharged to light duty.  

In January 1966, the veteran reported having loose bowel 
movements averaging twice daily since surgery in 1964 but 
with no weight loss.  He had occasional sour stomach and a 
bloated feeling at times.  

At service separation, there were no noted abnormalities with 
respect to the surgery provided the veteran during service.  
The veteran did not file his initial claim for VA disability 
compensation for the residuals of this surgery until 1993, 27 
years after he was separated from service.  Review of the 
service medical records together with current VA treatment 
records resulted in allowance of service connection for 
status post "appendectomy with laparotomy" with an assigned 
noncompensable evaluation in a September 1993 VA examination.  
That rating decision also denied an associated claim for 
service connection for multiple kidney stones as secondary to 
the veteran's appendectomy with laparotomy because there was 
an absence of any evidence showing a causal connection 
between them.  The veteran was notified of this decision and 
he did not disagree or initiate an appeal.

A March 1994 VA general medical examination noted that the 
veteran weighed 186 pounds, and noted his usual weight was 
178 pounds.  All laboratory studies performed were within 
normal limits including the urine.  In the intervening years 
since service separation, the veteran was noted to have had 
treatment for significant alcohol abuse, including episodes 
of withdrawal seizures.  This examination did not result in 
any complaints being documented or findings attributable to 
the veteran's appendectomy or laparotomy during service.  The 
examination report noted that the veteran had been approved 
for Social Security disability benefits on the basis of his 
alcoholism.

In October 1997, the veteran underwent a VA upper GI which 
revealed a bleed due to esophagitis and gastric ulcer which 
was attributable to alcohol abuse.

In May 2003, the veteran filed an application for an 
increased rating.  During the pendency of this appeal, he 
submitted several statements from friends and family members 
which collectively attested to observing the veteran have 
gastrointestinal complaints attributable to surgery during 
service and indicating that he routinely had to check to see 
if he had soiled himself from fecal leakage.  They wrote that 
the veteran was required to maintain close proximity to 
bathroom facilities and that his service-connected residuals 
had interfered with his life and employment.  

VA outpatient treatment records from June 2001 included the 
veteran's complaint of having anal discharge on an almost 
daily basis for the previous two years.  He described 
noticing a small amount or occasional greater amounts of 
liquid stool which was passed spontaneously "every 3 to 4 
months."  At other times, he would have regular daily bowel 
movements except when he had these episodes of small amounts 
of incontinence, "which happened every 3 to 4 months."  The 
veteran recounted his surgery during service and said that he 
did well except for having loose to watery stools twice 
daily.  He occasionally noticed some blood in his stools but 
denied any actual hematochezia.  He described "some 
periumbilical discomfort."  He denied "any nausea or 
vomiting."  He also reported past esophagitis and antral 
ulcer related to alcohol abuse in 1997 when he had an upper 
GI bleed.  Examination resulted in a finding of a small 
amount of stool incontinence and anal discharge.  The veteran 
was provided a colonoscopy as a result of his reports.  This 
colonoscopy performed the following month in July 2001 only 
revealed the ileocolonic anastomosis without any 
abnormalities other than internal hemorrhoids.  No 
hepatosplenomegaly was noted.  It also was noted that the 
veteran "denies any complaints."  Again, the only abnormal 
finding from this diagnostic procedure was internal 
hemorrhoids. 

In July 2002, the veteran was provided surgery for a right 
inguinal hernia.  This hernia had not stopped the veteran 
from doing any of his usual activities, and treatment records 
specifically note no change in bowel movement.  Records 
associated with the surgical procedure specifically noted "no 
bowel or bladder problems."

In May 2003, the veteran was admitted to a VA medical center 
for another alcohol detoxification treatment.  This short 
hospitalization was accompanied with significant daily 
treatment records which generally noted that the veteran 
responded well to treatment and there was no recurrence of 
more severe symptoms of seizures or serious tremors which had 
occurred in the past.  It is noteworthy that detailed records 
of this inpatient admission contain no complaints or findings 
with respect to fecal leakage, chronic or intermittent 
diarrhea or other significant abdominal pain or discomfort.  
Although the veteran's previous appendectomy and partial 
colectomy was documented, the only abdominal finding with 
respect to this admission was an alcoholic gastritis.  

In July 2003, the veteran was provided a VA examination in 
conjunction with his current claim for increase.  He reported 
his history of surgery during service and having had loose 
stools, increased gas formation and stomach upset thereafter.  
He also reported "occasional leakage of stool at times."  He 
denied any constipation, bright red blood per rectum, melena, 
low back pain, altered stool frequency, and usually had about 
three bowel programs per day.  He did not have feelings of 
incomplete evacuation but did have occasional urgency.  The 
veteran reported occasional abdominal bloating which was 
relieved with a bowel movement.  There was no history of 
colon cancer, Crohn's disease, ulcerative colitis, 
diverticulitis or diverticulosis, ischemic disease of the 
gastrointestinal tract or true pericystitis.  Physical 
examination revealed that the veteran weighed 195 pounds with 
a maximum of 204 pounds in the past year.  Abdominal 
examination revealed multiple well-healed nontender scars.  
There was no abdominal bloating upon examination, and there 
were normal bowel sounds in all four quadrants which was 
without compressive abdominal guarding, rebound tenderness, 
percussive tenderness or organomegaly noted.  The rectal area 
revealed no hemorrhoids, anal fold tears, excoriations or 
noted fistulas.  The veteran had a normal nontender prostate 
without nodules.  He had a semi-solid stool upon examination 
with a negative heme culture.  Laboratory studies were all 
essentially normal.  The diagnosis from this examination was 
"mild irritable bowel syndrome."

In advancing this appeal, the veteran submitted several 
written statements in which he clearly admitted to abusing 
alcohol historically.  However, he specifically stated that 
he had gone lengthy periods of time with little or no 
alcohol, and that his symptoms attributable to his service-
connected surgeries were fairly consistent regardless of 
alcohol intake or abstinence.  He also reported that he had 
made great efforts to properly treat his own symptoms through 
use of proper diet and exercise.

In September 2005, the veteran testified at a hearing before 
the undersigned.  He again reported that he had made great 
efforts in controlling his intake of liquids and diet and 
exercise to minimize his adverse symptoms.  He said that his 
service-connected surgeries resulted in a daily aching pain 
rather than sharp pain.  He reported having fecal leakage on 
a daily basis and that about 6 to 8 times per day he would 
wipe himself but that he did not use and had not been 
prescribed pads or adult protective garments.  He reported 
not having to get up many times at night for bowel movements.  
He said that perhaps once every three months he would have a 
greater amount of leakage where he would actually soil 
himself.  He reported being constipated perhaps once every 
two years, which would be a great surprise given his ordinary 
symptoms.  

The veteran's service-connected disability was initially 
characterized by the RO as appendectomy with laparotomy.  
More recently, this disability was characterized as status-
post appendectomy with an ileo-ascending colostomy.  Although 
the veteran certainly underwent an appendectomy during 
service, and while service connection in the initial 
allowance includes the appendectomy, there are, in fact, no 
disabling residuals identified as attributable to that 
appendectomy during service or in any clinical evidence on 
file.  In an attempt to more accurately characterize the 
veteran's disability at issue in this appeal, the Board has 
recharacterized it as the residuals of a colectomy with 
resection of the ileum and cecum, and an ileo-ascending 
colostomy.  In this regard, it is noted that the ileum is 
essentially at the end of the small intestine, and the cecum 
is at the beginning of the large intestine.  Both were 
resected during service.  Of course, the residuals of an 
appendectomy remains service connected.  

Since the time the RO initially granted service connection 
for the veteran's postoperative residuals of a colectomy with 
resection of the ileum and cecum with ileo-ascending 
colostomy, this disability has been evaluated in accordance 
with Diagnostic Code 7319 for irritable colon syndrome.  This 
diagnostic code is certainly applicable and certainly 
provides symptoms consistent with the veteran's clinical 
history.  The veteran was mostly recently provided an 
increased evaluation from 0 to 10 percent under this 
diagnostic code, the 10 percent evaluation being found to be 
consistent with overall moderate symptoms with frequent 
episodes of bowel disturbance with abdominal distress.  

The RO denied the next higher 30 percent evaluation under 
this diagnostic code, and the Board concurs that a 30 percent 
evaluation is not warranted for overall severe symptoms 
including severe diarrhea, or alternating diarrhea and 
constipation with more or less constant abdominal distress.  
A careful review of all of the clinical evidence on file 
fails to reveal objective documentation that the veteran has 
ever manifested severe overall symptoms of irritable colon 
syndrome, including either severe diarrhea, or alternating 
diarrhea and constipation with more or less constant 
abdominal distress.  Although the veteran has consistently 
reported loose stools, and having to check himself and/or 
wipe himself from some anal leakage routinely every day, 
these facts do not equate to severe overall symptoms 
including severe diarrhea.  The veteran has never been shown 
to have alternating diarrhea and constipation, the veteran 
himself reporting during his hearing before the undersigned 
that he might have constipation once every several years.

However, because portions of both the veteran's large and 
small intestines were surgically removed during service, and 
because there is some anal leakage involved as 
symptomatology, the Board feels that it is also appropriate 
to review the veteran's reported symptoms in accordance with 
Diagnostic Codes 7328 for resection of small intestine, 7329 
for resection of large intestine, and 7332 for impairment of 
sphincter control.

A 20 percent evaluation for resection of small intestine 
requires symptoms of diarrhea, anemia and inability to gain 
weight.  Although the veteran does have some diarrhea, there 
is a complete absence of competent evidence demonstrating 
either chronic or even occasional anemia or an inability to 
gain weight.  The next higher 20 percent evaluation for 
resection of the small intestine is not warranted by the 
evidence on file under Diagnostic Code 7328.

Under impairment of sphincter control, the currently assigned 
10 percent evaluation most fairly represents the 10 percent 
criteria under this diagnostic code including constant slight 
or occasional moderate leakage.  The next higher 30 percent 
evaluation is not warranted because there is an absence of 
objective evidence showing occasional involuntary bowel 
movements necessitating the wearing of adult pads or other 
protective materials.  Again, although the veteran reports 
that he has routine daily episodes of minor leakage, it is 
noteworthy that no objective clinical evidence on file 
documents this symptom including multiple reports of the 
veteran's hospitalization, and outpatient treatment records.  
The veteran does not wear pads or other adult protective 
materials and none are shown to have ever been clinically 
required.

Finally, with resection of the large intestine, a 10 percent 
evaluation is warranted for slight symptoms and a 20 percent 
is warranted for moderate symptoms.  Here the Board feels 
that a 20 percent evaluation for moderate overall symptoms is 
in fact warranted.  These moderate symptoms include routine 
minor amounts of fecal leakage, and chronic stomach upset 
without severe symptoms of irritable colon syndrome and 
without severe symptoms of resection of large intestine which 
are required to be "objectively supported by examination 
findings."  

The most recent competent clinical VA examination of the 
veteran in July 2003 simply noted that the veteran had "mild 
irritable bowel syndrome."  Nonetheless, the veteran has been 
evaluated as moderately impaired under Diagnostic Code 7319 
for irritable colon syndrome, and moderate symptoms for 
resection of the large intestine warrants a higher evaluation 
of 20 percent under Diagnostic Code 7329.  A portion of the 
veteran's large intestine, the cecum, was removed during 
service and the veteran is clearly shown to have an overall 
moderate degree of symptoms.  Accordingly, an increased 
evaluation to 20 percent is warranted at all times during the 
pendency of this appeal under Diagnostic Code 7329.  No 
higher evaluation is warranted, however, under any of the 
applicable diagnostic codes for evaluating the veteran's 
service-connected colectomy with resection of the ileum and 
cecum, with associated ileo-ascending colostomy.


ORDER

Entitlement to an evaluation of 20 percent for colectomy with 
resection of the ileum and cecum and associated ileo-
ascending colostomy is granted.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


